                                        IN THE
                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)


JOHN DOE 2, by and through his,                        )
Father and Next Friend, JOHN DOE 1,                    )
                                                       )
                Plaintiff,                             )
                                                       )
v.                                                     )   Civil Action No. 1:18-cv-00846
                                                       )
FAIRFAX COUNTY SCHOOL BOARD,                           )
                                                       )
                Defendant.                             )
                                                       )

                             AMENDED AFFIRMATIVE DEFENSES

        Defendant FAIRFAX COUNTY SCHOOL BOARD, by counsel and pursuant to Rule

15 of the Federal Rules of Civil Procedure and the February 15, 2019 Order (EFC No. 82),

amends its Answer and Affirmative Defenses to the allegations asserted in the Complaint filed by

the Plaintiff John Doe 2 by adding additional affirmative defenses, as follows:

                                 Thirteenth Affirmative Defense

        The doctrine of res judicata bars Plaintiff's claims in this action on the basis of the

December 14, 2018 Order Denying Petition for Review entered in John Doe 1 and Jane Doe, Parents

of John Doe 2 v. Fairfax County School Board, Fairfax County Circuit Court, Case No. CL-2018-7388.

                                 Fourteenth Affirmative Defense

        The doctrine of collateral estoppel precludes Plaintiff from litigating in this action any

factual issue litigated in John Doe 1 and Jane Doe, Parents of John Doe 2 v. Fairfax County School Board,

Fairfax County Circuit Court, Case No. CL-2018-7388.
 FAIRFAX COUNTY SCHOOL BOARD



By:                /s/
Michael E. Kinney (VSB #65056)
  Counsel for Defendant Fairfax County School Board
TURNER & KINNEY, A PROFESSIONAL CORPORATION
20 W. Market Street
Leesburg, Virginia 20176
Telephone: (703) 669-9090
Facsimile: (703) 669-9091
mkinney@turnerkinney.com




    2
                                  CERTIFICATE OF SERVICE

        I certify that on February 15, 2019, I electronically filed this AMENDED

AFFIRMATIVE DEFENSES using the CM/ECF system, which will send a notification of such

filing (NEF) to counsel of record for all Parties.



                                                      /s/
                                              Michael E. Kinney (VSB #65056)




                                                     3
